                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION



MELISSA MARSHALL                                                            PLAINTIFF


v.                          NO. 3:18-cv-00185 PSH


NANCY A. BERRYHILL, Acting Commissioner                                  DEFENDANT
of the Social Security Administration



                                     JUDGMENT


      Pursuant to the Order entered this day, judgment is entered for plaintiff Melissa

Marshall.

      IT IS SO ORDERED this 7th day of March, 2019.




                                              UNITED STATES MAGISTRATE JUDGE
